DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21, 23-24 and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrelli et al. (US 2019/0360924) hereinafter known as Macrelli, and further in view of Carr (US 2018/0374981).

With regards to claim 16, Macrelli discloses an infrared device ([0001]; non-dispersive infrared (NDIR) gas sensors), comprising a substrate (Fig. 6; Si substrate 502), and supported by the substrate:
-    a configuration for emitting infrared radiation ([0099][0104]; micro-heater device 500 utilizing a metamaterial emitter), the configuration comprising an electrically conducting layer arrangement ([0105] teaches of a polysilicon layer 508 that forms a heater wire and a Molybdenum metal (Mo) that is interconnected to the polysilicon layer 508.) of a thickness of 50 nm or less arranged between dielectric layers ([0105] teaches of depositing two SiO2 layer 506, 521 and an additional dielectric layer 518),
-    a heater arranged for heating the configuration to emit the infrared radiation ([0099][0105]; heater wire).
Macrelli does not specifically disclose an electrically conducting layer arrangement of a thickness of 50 nm or less.
In the same endeavor, Carr discloses a metamaterial pixel providing an electromagnetic emitter and/or an electromagnetic detector operating within a limited bandwidth (Abstract). Carr discloses a nanowire that is utilized for thermal heating the micro-platform. The nanowire utilizes a metal to increase electrical [0024] [0047] ([0073] teaches that the dimensions are less than 1000 nm). 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the infrared device of Macrelli, with the teachings of Carr, and utilize a metallic nanowire having a thickness in the nanometers (such as the claimed 50 nm or less). The motivation is to increase electrical conductivity within the device which minimize thermal conductivity. A high thermal conductivity which may interfere with electron transport/ electrical conductivity and reduce the performance of the device.

With regards to claim 17, Macrelli, in view of Carr, discloses the infrared device of claim 16, comprising 
a recess in the substrate (Macrelli; [0105]; cavity 504),
a membrane spanning at least a portion of the recess (Macrelli; [0017]), 
wherein the configuration is arranged on or in the membrane (Macrelli; [0017]) , and
wherein the heater is arranged on or in the membrane (Macrelli; [0017]    “The heater line is housed on a membrane….”  ).

With regards to claim 18, Macrelli, in view of Carr, discloses the infrared device of claim 16,
wherein the electrically conducting layer arrangement is a layer arrangement available in a CMOS layer stack, arranged on the substrate (Macrelli; [0017]) ,
wherein, in a vertical direction towards the substrate, the dielectric layer underneath the electrically conducting layer arrangement is an inter metal dielectric of the layer stack (Macrelli; [0105][0107])(Carr; [0048]), and
wherein the electrically conducting layer arrangement is one or more of an adhesion layer for adhering the inter metal dielectric to a metal layer of the layer stack previously removed (Carr; [0048]), and a diffusion barrier for preventing diffusion between the inter metal dielectric and a metal layer previously removed (Macrelli; [0105]; Aluminum Oxide layer 512 that serves as the insulation layer for the metal interconnection.).

With regards to claim 19, Macrelli, in view of Carr, discloses the infrared device of claim 16, wherein the electrically conducting layer arrangement comprises or consists of an interstitial compound comprising one of the metals of group VI to VIII. (Macrelli; [0105] Molybdenum; Group VI)

With regards to claim 20, Macrelli, in view of Carr, discloses the infrared device of claim 16, wherein the electrically conducting layer arrangement comprises or consists of a Ti layer and a TiN layer. (Carr; [0046]; titanium oxide and titanium nitride)

With regards to claim 21, Macrelli, in view of Carr, discloses the infrared device of claim 20,
wherein the Ti layer has a thickness in the range of 1 to 49 nm (Macrelli; [0073] teaches that the nanowires has a structural dimension of less than 1000 nm.),
wherein the TiN layer has a thickness in the range of 1 to 49 nm. (Macrelli; [0073] teaches that the nanowires has a structural dimension of less than 1000 nm.)

With regards to claim 23, Macrelli, in view of Carr, discloses the infrared device of claim 16, wherein the electrically conducting layer arrangement comprises or consists of a layer of one of Al, Cu, Pt, W. (Carr; [0047])

With regards to claim 24, Macrelli, in view of Carr, discloses the infrared device of claim 16, wherein, in a vertical direction away from the substrate, the dielectric layer on top of the electrically conducting layer arrangement comprises or consists of a passivation layer. (Carr; [0091])

With regards to claim 26, Macrelli, in view of Carr, discloses the infrared device of claim 24,
wherein the dielectric layer on top of the electrically conducting layer arrangement comprises a dielectric tuning layer between the passivation layer and the electrically conducting layer arrangement, for tuning a thickness of the configuration. (Carr; [0087])

With regards to claim 27, Macrelli, in view of Carr, discloses the infrared device of claim 26, wherein the dielectric tuning layer is a Silicon Nitride or Silicon Oxide layer. (Carr; Claim 12; silicon nitride)

With regards to claim 28, Macrelli, in view of Carr, discloses the infrared device of claim 16,
(Carr; [0046]-[0048]; [0048] states that there can be more than 3 layers.)(Macrelli; [0105]),
wherein the electrically conducting layer stack has a thickness of more than 100 nm (Carr; [0024]),
wherein the electrically conducting layer stack (Macrelli; Fig. 6; 521) is arranged between the electrically conducting layer arrangement (Macrelli; Fig. 6; 508, 512) and a bottom layer (Macrelli; Fig. 6; 502)  of the configuration.

With regards to claim 29, Macrelli, in view of Carr, discloses the infrared device of claim 28, wherein the electrically conducting layer stack comprises or consists of a metal layer arranged between two further electrically conducting layer arrangements (see the rejection of claim 28).

With regards to claim 30, Macrelli, in view of Carr, discloses the infrared device of claim 20,
wherein the electrically conducting layer arrangement consists of a Ti layer with a thickness of 5 nm and a TiN layer with a thickness of 20 nm nm (Carr; [0046]; titanium oxide and titanium nitride)(Macrelli; [0073] teaches that the nanowires has a structural dimension of less than 1000 nm. It would have been obvious to one skilled within the art to utilize the required nanometer  thicknesses in the claimed ranges as a design choice and optimal performance of the device), and
wherein the dielectric layer consists of a Silicon Nitride layer with a thickness of 600 nm (Carr; [0091]; Silicon Nitride; The rejection follows the same line of reasoning as presented in the clause above.),
such that an emissivity spectrum of the infrared device has an emissivity peak around 4.3 micrometers (Macrelli; [0046]).

With regards to claim 31, Macrelli, in view of Carr, discloses the infrared device of claim 24,
wherein the electrically conducting layer arrangement consists of a Ti layer with a thickness of 5 nm and a TiN layer with a thickness of 20 nm nm (Carr; [0046]; titanium oxide and titanium nitride)(Macrelli; [0073] teaches that the nanowires has a structural dimension of less than 1000 nm. It would have been obvious to one skilled within the art to utilize the required nanometer  thicknesses in the claimed ranges as a design choice and optimal performance of the device), and
(Carr; [0091]; Silicon Nitride; The rejection follows the same line of reasoning as presented in the clause above.),
such that an emissivity spectrum of the infrared device has an emissivity peak around 4.3 micrometers (Macrelli; [0046]).

With regards to claim 32, Macrelli, in view of Carr, discloses the infrared device of claim 24,
wherein the electrically conducting layer arrangement consists of a Ti layer with a thickness of 5 nm and a TiN layer with a thickness of 4.2 nm,
wherein the passivation layer consists of a Silicon Oxide layer with a thickness of 1250 nm,
wherein the dielectric tuning layer consists of a Silicon Nitride layer with a thickness of 1500 nm,
such that an emissivity spectrum of the infrared device has an emissivity in the range of 60 % to 100 % of a maximum emissivity in the wavelength range between 4 and 10 micrometers.
The rejection follows the same line of reasoning presented for claim 30.

With regards to claim 33, Macrelli discloses a method for manufacturing an infrared device ([0105]; fabricating a microheater device), comprising providing a wafer (Fig. 6; silicon wafer 502) including a substrate 502 and a layer stack 521, in particular a CMOS layer stack [0107], arranged on the substrate 502, which layer stack includes at least one metal layer 520 sandwiched between two electrically conducting layer arrangements 508 526,  each serving as one or more of an adhesion layer and a diffusion barrier between the metal layer (Macrelli; [0105]; Aluminum Oxide layer 512) and inter metal dielectrics (Aluminum Oxide; 518) next to each of the electrically conducting layer arrangements, and including a heater arranged for heating the configuration to emit the infrared radiation ([0099][0105]; heater wire),
removing the inter metal dielectric arranged on top of an upper of the electrically conducting layer arrangements as well as the upper electrically conducting layer arrangement [0105],
removing the metal layer [0105], and
depositing a dielectric layer ([0105]; A thick layer of SiO2 522 is deposited.) on the lower of the electrically conducting layer arrangements released by the removal of the metal layer [0105].

In the same endeavor, Carr discloses a metamaterial pixel providing an electromagnetic emitter and/or an electromagnetic detector operating within a limited bandwidth (Abstract). Carr discloses a nanowire that is utilized for thermal heating the micro-platform. The nanowire utilizes a metal to increase electrical conductivity which have a thickness in the nanometers [0024] [0047] ([0073] teaches that the dimensions are less than 1000 nm). 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the infrared device of Macrelli, with the teachings of Carr, and utilize a metallic nanowire having a thickness in the nanometers (such as the claimed 50 nm or less). The motivation is to increase electrical conductivity within the device which minimize thermal conductivity. A high thermal conductivity which may interfere with electron transport/ electrical conductivity and reduce the performance of the device.

With regards to claim 34, Macrelli, in view of Carr, discloses the method of claim 33,
(Macrelli; [0105]), and
wherein the metal layer is removed in a separate etching step (Macrelli; [0105]).

With regards to claim 35, Macrelli, in view of Carr, discloses the method of claim 33, comprising
etching a recess in the substrate (Macrelli; [0105]; Etching the cavity 504.) for generating a membrane including the configuration including the electrically conducting layer arrangement serving for emitting infrared radiation (Macrelli; [0105]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrelli, Carr, and further in view of Yon et al. (US 2014/0319350 presented in Applicant’s IDS) hereinafter known as Yon.
With regards to claim 22, Macrelli, in view of Carr, does not disclose the infrared device of claim 16, wherein the electrically conducting layer arrangement comprises or consists of a Ta layer and a TaN layer. 
(Abstract). Yon teaches of metal lines for electrical interconnections made from aluminum and inserted between two layers of titanium or titanium nitride. The reference discloses a second metal line possibility where the said metal line is made of copper. The lower faces and the side faces of these copper portions 23 are coated with tantalum nitride 24 and tantalum 25. The tantalum layer 25 can form a barrier layer preventing diffusion of copper 23 and 26 into the inter-metal dielectric 27 and towards the deep layers 13 of the readout circuit 12 where the copper would generate electrical defects in transistors and diodes [0095].
In view of Yon, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Macrelli’s electrical conducting layer with a Ta layer and a TaN layer  for the purpose of preventing metallic diffusion into the dielectric layers. Such diffusion can create electrical defects in the metallic conduction layer and therefore hinder optimal performance of the device.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrelli, Carr, and further in view of Yon et al. (US 2015/0316472) hereinafter known as Yon II.
With regards to claim 25, Macrelli, in view of Carr, discloses the infrared device of claim 24,
wherein the passivation layer is a Silicon Nitride layer or a Silicon Oxide layer (Carr; [0091]; Silicon Nitride),
Modified Macrelli does not specifically disclose that the passivation layer has a thickness between 400 and 800 nm. 
Yon II disclos4es an infrared emitter ([0116]; 116) that utilizes a passivation layer 21. The passivation layer is comprised of a dielectric material such as silicon oxide and performs the function of isolating and protecting the active elements of the electronic circuitry 110 [0093].
In view of Yon II, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Macrelli with a passivation layer with the required thickness (such as the claimed thickness between 400 and 800 nm) to effectively isolate and protect the nanowires and other electrical circuitry from degradation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pralle et al. (US 2007/0034978)
Luk et al. (US 9,799,798)
Tustison (US 4,772,080)
Talvitie et al. (US 2015/0241612)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUGH MAUPIN/           Primary Examiner, Art Unit 2884